Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demetrius Braxton appeals the district court’s order granting summary judgment *86to the Defendant on his employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Braxton v. Cook Medical Inc., No. 1:12-cv-01186-LMB-TCB, 2013 WL 4033654 (E.D.Va. July 31, 2013). We deny Braxton’s motion for appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.